IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                          ________________

                             No. 91-7138
                          ________________



JAMES C. SATCHER,

                                                Plaintiff-Appellee,

                               versus

HONDA MOTOR COMPANY, LTD., And
Its Wholly Owned Subsidiaries,
AMERICAN HONDA MOTOR COMPANY, INC.,
AND HONDA R & D CO., LTD.,

                                           Defendants-Appellants.
_________________________________________________________________

      Appeal from the United States District Court for the
                 Southern District of Mississippi
_________________________________________________________________
                          (May 28, 1993)

         (Opinion January 25, 5th Cir., 1993      F.2d       )

  ON PETITION FOR REHEARING & SUGGESTION FOR REHEARING EN BANC


Before JOLLY and DUHÉ, Circuit Judges, and PARKER*, District Judge.

E. GRADY JOLLY, Circuit Judge:

     The original opinion in this matter was issued by the panel on

January 25, 1993.    A petition for panel rehearing and a petition

for rehearing en banc are currently pending before the court.     The

petition for en banc rehearing is DENIED, no judge in active

service having requested that the court be polled.       The petition

for panel rehearing is GRANTED.   In view of recent developments in

     *
      Chief Judge of the Eastern District of Texas, sitting by
designation.
the law governing products liability in Mississippi, we now VACATE

our original opinion and REMAND the case to the district court for

further consideration in the light of these developments.

       On March 5, 1993, the Mississippi state legislature enacted

House Bill 1270, codifying various elements of Mississippi common

law    regarding    products      liability.       On     March   25,       1993,   the

Mississippi Supreme Court issued its opinion in Sperry-New Holland

v. Prestage, No. 90-CA-0657, 1993 Miss. LEXIS 124, holding that,

contrary to prior Fifth Circuit opinions and this panel's opinion

in the instant case, Mississippi applies a "risk-utility" analysis

in products liability cases and has done so since 1987.                         These

events, occurring subsequent to the panel opinion in this case but

while petitions for rehearing were pending before the court, have

the potential to alter drastically Mississippi's products liability

law.

       The   appellants    argue,     in    response      to   the    petition      for

rehearing, that Sperry-New Holland should not be applied to this

case because doing so would result in manifest injustice to the

parties, that the risk-utility standard does not preclude summary

judgment     in    this   case,    and     that   House    Bill      1270    codifies

Mississippi law as it existed pre-Sperry-New Holland and changes

procedures relative to punitive damage awards. The district court,

with its extensive knowledge of the facts and proceedings in this

case, is in a far better position than are we to address and to

first apply these new arguments, and to apply the newly developed




                                         -2-
law to the facts of this case.     Thus, we vacate our original

opinion and remand this case to the district court for further

consideration.

                          Petition for panel rehearing GRANTED;
                            opinion VACATED; and case REMANDED.




                             -3-